Citation Nr: 1752799	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral otitis externa.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In an August 2015 decision, the Board reopened the claim for service connection for bilateral otitis externa, then remanded the claim for development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim on appeal remains denied by January 2016 Supplemental Statement of the Case (SSOC), largely upon the grounds of a December 2012 VA examination opinion.  That opinion states:  

After examination and review of the [claims file] and available records this veteran has findings consistent with chronic otitis externa (B) that is from an atopic skin condition at baseline with occasional ear infections more likely than not from self trauma via vigorous Q-tip usage.  It is not likely that this condition is a result of hazardous noise exposure as this is not a medically acceptable cause for chronic otitis externa while the current claimed condition did exist during his time of service it is not likely that this is a continuation of that same condition from his time in the service or that it was caused by it.  Each event of otitis externa is whole and separate from previous events and in his case represents new events that more likely than not occur from recent self-trauma to the ear canal from q-tip manipulation due to itching.  Additionally he has not sought medical care for these events which predisposes him to recurrence.  After using the disinfectant on his hearing aids he noticed a noticeable drop in events suggesting reinoculation of offending pathogens and not a continuous condition.

The Board finds the above opinion does not resolve the claim.  Clearly the Veteran had subsequent episodes of otitis externa, which though the examiner stated were a response to the Veteran's self-treatment for "itching," something brought about the itching symptom in the first place.  There is nothing yet to rule out otitis externa.   Therefore, a more adequate opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a qualified clinician.  The electronic claims file must be provided to and reviewed by the clinician in conjunction with the examination.  A physical examination is only necessary if deemed so by the clinician.  

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's otitis externa condition was incurred in or is otherwise etiologically related to his military service.  

Although an independent review of the claims file is required, the Board draws the clinician's attention to the following:  

a. The documentation of the problem during service.  

b. The prior 2012 VA medical opinion on file.  However, please note that the rationale to that opinion was not complete.  This examiner found that the Veteran's ear infections are from self-treatment of itching, and supposedly unrelated to service, but did not explain what was the reason for the itching symptoms (including if that had something do with otitis externa, itself).

Provide a detailed rationale for all conclusions reached.

2. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

3. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

